DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6,761,039 B1) and in view of McKenna (US 2010/0095699 A1) and further in view of Yoho (US 6,651,455 B1) and Mothfar (US 9,612,026 B2) and Rohrer (US 6,749,743 B1) and Dobmeier (US 2005/0166614 A1).
In regards to claim 1, Gray discloses a water-cooling system for an air conditioning unit (spraying condensate onto condensing coil, see fig2. and abstract), the system comprising: a mist distribution system (30, 32, 34, 36, see figs. 2-3), the mist distribution system for spraying a mist on the air conditioning unit (condensate mist sprayed onto the condensing coil 22, see fig. 2 and col. 3, line 66 – 
	However, Gray does not explicitly teach that the mist distribution system is located on the air conditioning unit; the submersible pump is at least partially within the liquid reservoir; a solar panel for 
McKenna teaches a mist distribution system (housing 110, valve 120, vane 130, at least water supply tube 140, nozzle 150 and spray tubing 160, see figs. 1) located on the air conditioning unit (tubes 140, housing 110 and spray tubing 160 located on the condenser unit 191, see figs. 1A and 2-4).
	It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the mist distribution system of Gray by providing additional tubing on the condenser unit as taught by McKenna as part of the mist distribution system of Gray in order to spray water on the condenser coil from the top to cover a maximum external surface area of the air conditioning unit and to avoid spraying the water upward and to prevent forming a pool of water below the condenser that is prime breeding ground for mosquitoes and algae (see paragraph 3, McKenna).
Gray also does not explicitly teach that the submersible pump is at least partially within the liquid reservoir; a solar panel for supplying converted sun energy into electrical energy to the pump; and when the liquid reservoir being at a predetermined level, the input ports receive the water for the submersible pump outputting the water to the output hose.
However, Yoho teaches a liquid reservoir (reservoir 48) as part of water storage unit (48, 54, 62, see figs. 1-2), which has a submersible pump (pump 50, see fig. 1); and when the liquid reservoir being at a predetermined level (depth measured by ball valve 58, see col. 4, lines 18-21), the input ports receive the water for the submersible pump outputting the water to the output hose (sump pump 50 operated based on the depth of the water and to maintain a certain level L of the liquid within the tank by initiating or terminating the pump 50 operation, see fig. 1 and col. 2, lines 14-18; and col. 4, lines 18-21).
	It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a liquid reservoir as part of water storage unit with a submersible pump as taught by Yoho in place of the water pump of Gray as modified in order to combine the condensate storage and pump space in order to always keep the pump primed and ready to dissipate heat from the 
Gray also does not explicitly teach a solar panel, the solar panel for supplying converted sun energy into electrical energy to the submersible pump.
However, Mothfar teaches a solar panel (55), the solar panel for supplying converted sun energy into electrical energy to the pump (33) of a misting assembly (30, see fig. 2 and col. 4, lines 45-49; and col. 5, lines 1-5). 
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a solar panel, the solar panel for supplying converted sun energy into electrical energy to the pump as taught by Mothfar in the system of Gray as modified to power the submersible pump in order to reduce the load on the grid and to conserve energy during misting process.
Gray also does not explicitly teach intake port at a bottom end of the pump and condensation drain collecting water from an air conditioner to be supplied to a storage unit.
However, Rohrer teaches intake ports (17) at a bottom end of the pump (16, see fig. 2 and col. 5, lines 23-27) and output extending from an upper end of the pump (outlet 18 extending from the top of pump 16, see fig. 2) .
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided intake ports at the bottom of the pump as taught by Rohrer at the bottom on the submersible pump of Gray as modified in order to always keep the pump primed even with smallest amount of accumulated water.
Gray also does not explicitly teach condensation drain collecting water from an air conditioner to be supplied to a storage unit.

It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided condensation drain for collecting water from an air conditioner to be supplied to a storage unit as taught by Dobmeier between the coil and the reservoir in the system of Gray as modified in order to collect the condensate near the evaporator to prevent from falling over other refrigerant pipes and refrigeration cycle equipment.
In regards to claim 8, Gray teaches that the liquid reservoir being replenished by a condensation drain of the air condition unit (via drain 26 and condensate collector 24, which supplies condensate collected from coil 16 to the pump 28, see fig. 1 and col. 3, lines 33-46).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Payton (US 2008/0104980 A1).
In regards to claims 2-5, Gray does not explicitly teach that the first arm, the second arm, the third arm and the fourth arm being made of PVC piping.
However, Payton discloses that the first arm, the second arm, the third arm and the fourth arm being made of PVC piping (made of plastic, see paragraph 41).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have made the distribution system including first, second, third and fourth arms of Gray as modified of PVC piping based on the teaching of the first arm, the second arm, the third arm and the fourth arm being made of PVC piping as taught by Payton in order to keep the maintenance cost of the distribution system very low and take advantage of the low rate of heat transfer rate of PVC piping.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Jensen (US 7,441,412 B2).
In regards to claim 6, Gray does not explicitly teach a plurality of footings, the plurality of footing being coupled to each of the plurality of legs.
However, Jensen teach a plurality of footings (62a, 62b), the plurality of footing being coupled to each of the plurality of legs (via 63, see figs. 3 and 2b and col. 5, lines 25-43).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a plurality of footings, the plurality of footing being coupled to each of the plurality of legs as taught by Jensen at the bottom of the plurality of legs of the distribution system of Gray as modified in order to hold the posts in generally upright position (see col. 5, lines 29-31, Jensen).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Oldham (US 4,011,162 A).
In regards to claim 7, Gray does not explicitly teach a float, the float being for determining a condition of the liquid reservoir; and the float being coupled to the submersible pump, such that the condition of the liquid reservoir is compared to the predetermined level to actuate the submersible pump.
However, Yoho teaches a float (58); and Oldham teaches a float (37), the float being for determining a condition of the liquid reservoir (maintaining a predetermined level L, see col 5, lines 40-56); and the float being coupled to the submersible pump (via the discharge pipe 31 and guide 34, see fig. 1), such that the condition of the liquid reservoir (level L) is compared to the predetermined level to actuate the submersible pump (pump 30 operated at selective intervals to allow the reservoir to raise the level of liquid in the reservoir, see col. 7, lines 44-54).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided a float, the float being for determining a condition of the liquid reservoir; and .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier as applied to claim 1 above and further in view of Spanger (US 2005/0138939 A1).
In regards to claim 9, Gray does not explicitly teach an overflow switch, the overflow switch for actuating or de-actuating the submersible pump preventing backup of the liquid reservoir.
However, Spanger teaches an overflow switch, the overflow switch (30, 90) for actuating or de-actuating the pump preventing backup of the liquid reservoir (see paragraphs 28-29, 37).
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have provided an overflow switch, the overflow switch for actuating or de-actuating the pump preventing backup of the liquid reservoir as taught by Spanger for actuating the submersible pump of the system of Gray as modified in order to prevent overflow and the associated damages (see paragraph 29, Spanger).
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. In response to applicant's argument, Yoho and Gray do not teach a water storage between the air handler and the air conditioner," the examiner maintains the rejection and points out that Yoho is a secondary reference and the primary reference to Gray teaches a pump (28) as part of the water storage unit (see above rejection of claim 1 and fig. 1 of Gray) located between the air handler (12) and the mist distribution system (manifold 30, see figs. 1, 2, and 4). Hence applicant’s argument is not accurate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MERAJ A SHAIKH/Examiner, Art Unit 3763            

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763